The opinion of the court was delivered by
Wilson, J.
It is objected by the plaintiff’s counsel, that this case is not before this court on any exception' properly taken and allowed in the court below.
No question was raised by the defendant as to the legal effect of the evidence, and no exception was taken by him to the ruling' of the county court until after verdict. The defendant filed a motion to set aside the verdict, upon the ground that, on the plaintiff’s own showing, the defendant was relieved from liability; but the motion was withdrawn upon the court’s granting the defendant leave to make this point by way of exception, precisely as if the court had been requested and had refused to direct a verdict for the defendant, and exception had been taken to such refusal in due season and upon the trial. It is said that the rule of the county court declares that “ No exceptions will be allowed unless the point relied upon shall have been presented to the court in writing, or noted by the court, if to a decision of the • court, at the time of making such decision; if to the charge, before the jury shall have retired.” The reason of the rule is too obvious to need discussion. The rule should be observed in the-matter of exceptions, except in cases where the ends of justice *282require, and the rights of the adverse party will allow, that it be dispensed with or relaxed. It is clear that a party should not be allowed to make a point as to the admissibility of testimony after the testimony has been given without objection, especially on any ground known to the party before the witness testified, and thereby lay the foundation for an exception; for, if he had objected to the testimony at the time it was offered, the court might, for reasons urged, have rejected it. The rule requiring exceptions to be taken to the charge of the court before the jury retire to consider the case, has been generally adhered to. In the case of Goodwin v. Perkins, 39 Vt., 598, the court decided that counsel should always be required to specify the particular points in the charge, or in the omission to charge, to which they take exceptions ; that the attention of the court should be immediately called to any error that is claimed in this respect, and before the jury leave their seats, in order that the judge may have an opportunity to make such corrections as, in his judgment, the points to which exceptions are taken, require. It will be seen that the ground on which the defendant moved to set aside the verdict, does not relate to the admissibility of the evidence, nor to the details of the charge. The defendant, by Ms motion, sought to raise the question as to whether the plaintiff, upon his own showing, was entitled to a verdict, and to have the question treated the same, or to be allowed to claim the same advantage, as if he had requested the court to direct a verdict for the defendant, and the court had refused to comply with the request, and the defendant had excepted. We think, under the circumstances, the county court might, in their discretion, allow the exception, although in point of fact it was not taken till after verdict. It is not to be treated ■as an exception to the details of the charge, but as an exception to the court’s submitting to the jury at all for them to find, from the evidence, what was meant and understood by the language used by the plaintiff, and the consequent action of the defendant. In this view of the question, we find no error in the ruling of the county court. The court could not say, as matter of law, that the transaction between the parties, as detailed by the plaintiff, did, ■or did not, constitute • a discharge of the debt as against the de*283fendant. It is said by tbe defendant’s counsel, that where a question arises on the trial of a canse upon evidence in which there is no conflict, it presents a question of law .for the decision of the court, and not a question of fact to be passed upon by the jury. It is doubtless true that there was no dispute as to the language used by the plaintiff; but the general question whether the defendant was discharged from liability, could not be determined by the plaintiff’s language alone. This question depended not only on the fair meaning, but also on the defendant’s understanding, of the language used by the plaintiff; and what was subsequently done or omitted by the parties respectively, in relation to the debt against May, was important, as tending to show the meaning of the plaintiff’s language, and the sense in which the defendant understood it, under the circumstances in which it was used. All this was a question of fact for the jury, for them to say, upon the whole evidence, what action the defendant took, and what were the consequences of such action, growing out of the plaintiff’s declarations in relation to the alleged settlement of the debt.
The judgment of the county court is affirmed.